           Case 19-50102-btb     Doc 39    Entered 02/06/19 10:03:02      Page 1 of 7



 1 CANDACE C. CARLYON, ESQ.                           VAN C. DURRER, II, ESQ.
   Nevada Bar No. 2666                                (pro hac vice pending)
 2 TRACY M. O'STEEN, ESQ.                             ANNIE LI, ESQ.
   Nevada Bar No. 10949                               (pro hac vice pending)
 3 CLARK HILL PLC                                     SKADDEN, ARPS, SLATE, MEAGHER &
   3800 Howard Hughes Parkway, Suite 500              FLOM LLP
 4 Las Vegas, NV 89169                                300 S. Grand Avenue, Suite 3400
   Telephone:   (702) 862-8300                        Los Angeles, CA 90071
 5 Facsimile:   (702) 862-8400                        Telephone:     (213) 687-5000
   CCarlyon@ClarkHill.com                             Facsimile:     (213) 687-5600
 6 TOSteen@ClarkHill.com                              Van.Durrer@Skadden.com
                                                      Annie.Li@Skadden.com
 7
     [Proposed] Counsel for Debtors in Possession     [Proposed] Counsel for Debtors in Possession
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                                        DISTRICT OF NEVADA
10

11 In re                                            Lead Case No.: BK-19-50102-btb
                                                    Chapter 11
12 DOUBLE JUMP, INC.
                                                    Proposed Joint Administration with:
13                          Debtor.                  19-50103-btb    Dora Dog Properties LLC
                                                     19-50104-btb    Dog Blue Properties, LLC
14    X      Affects ALL Debtors                     19-50105-btb    Brandy Boy Properties, LLC
             Affects Double Jump, Inc.               19-50106-btb    475 Channel Road, LLC
15           Affects Dora Dog Properties, LLC        19-50108-btb    Park Road LLC
             Affects Dog Blue Properties, LLC        19-50109-btb    140 Mason Circle LLC
16           Affects Brandy Boy Properties, LLC      19-50130-btb    DC Solar Solutions, Inc.
             Affects 475 Channel Road, LLC           19-50131-btb    DC Solar Distribution, Inc.
17           Affects Park Road, LLC                  19-50135-btb    DC Solar Freedom, Inc.
             Affects 140 Mason Circle, LLC
18           Affects DC Solar Solutions, Inc.       NOTICE OF FILING OF AMENDED
             Affects DC Solar Distribution, Inc.    EXHIBIT B TO DECLARATION OF SETH
19
                                                    R. FREEMAN IN SUPPORT OF DEBTORS’
20                                                  EMERGENCY MOTION FOR ENTRY OF
                                                    INTERIM AND FINAL ORDERS (I)
21                                                  AUTHORIZING DEBTORS TO OBTAIN
                                                    POSTPETITION SECURED FINANCING,
22                                                  (II) SCHEDULING FINAL HEARING, AND
                                                    (III) GRANTING RELATED RELIEF
23
                                                    Hearing Date: OST Requested
24                                                  Hearing Time: OST Requested

25
            PLEASE TAKE NOTICE that, on February 4, 2019, the debtors and debtors-in-possession in
26
     the above-captioned jointly administered bankruptcy cases (collectively, the “Debtors”) filed that
27
     certain debtor-in-possession budget (the “DIP Budget”) as Exhibit B to the Declaration of Seth R.
28
     Freeman in Support of Debtors’ Emergency Motion for Entry of Interim and Final Orders (I)
                                                    -1-
        Case 19-50102-btb         Doc 39   Entered 02/06/19 10:03:02       Page 2 of 7



 1 Authorizing Debtors to Obtain Postpetition Secured Financing, (II) Scheduling Final Hearing, and

 2 (III) Granting Related Relief (the “DIP Declaration”).

 3         PLEASE TAKE FURTHER NOTICE that the Debtors have revised the DIP Budget, a copy
 4 of which is attached hereto.

 5

 6 Respectfully submitted this 6th day of February, 2019.

 7
                                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM
 8                                              LLP
 9
                                                /s/ Van C. Durrer, II
10                                              Van C. Durrer, II, Esq. (pro hac vice pending)
                                                Annie Li, Esq. (pro hac vice pending)
11                                              300 South Grand Avenue, Suite 3400
                                                Los Angeles, CA 90071
12                                              Telephone: (213) 687-5000
                                                Facsimile: (213) 687-5600
13                                              van.durrer@skadden.com
                                                annie.li@skadden.com
14
                                                [Proposed] Counsel for Debtors
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   -2-
     Case 19-50102-btb   Doc 39   Entered 02/06/19 10:03:02   Page 3 of 7



 1
                              AMENDED EXHIBIT B
 2                               DIP BUDGET
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                               Case 19-50102-btb                                                      Doc 39                           Entered 02/06/19 10:03:02                                                                      Page 4 of 7

DC Solar et al
13‐Week Projected Cash Flows                          FINAL ‐ AMENDED

Consolidated DC Solar                          #             1                      2                       3                       4                      5                     6                      7                      8                        9                     10                    11                     12                      13                   Totals
Cash Budget                                Wk Start      2/4/2019               2/11/2019               2/18/2019              2/25/2019               3/4/2019              3/11/2019              3/18/2019              3/25/2019                4/1/2019               4/8/2019              4/15/2019              4/22/2019              4/29/2019               2/4/2019
                                           Wk End       2/10/2019               2/17/2019               2/24/2019               3/3/2019              3/10/2019              3/17/2019              3/24/2019              3/31/2019                4/7/2019              4/14/2019              4/21/2019              4/28/2019               5/5/2019               5/5/2019

MSPG Operating Lease Income                                     170,000                          ‐                       ‐                      ‐                      ‐                      ‐               79,800                 79,800                829,800                  79,800               159,600                159,600             1,258,000              2,816,400
Equipment Sales                                                          ‐                       ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Note Payments                                                            ‐                       ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐
RE  Sublease Income                                                30,000                        ‐                       ‐               30,000                        ‐                      ‐                      ‐                      ‐                 30,000                       ‐                      ‐                      ‐                      ‐               90,000
Management Fees                                                 118,000                          ‐                       ‐                      ‐             118,000                         ‐                      ‐                      ‐              118,000                         ‐                      ‐                      ‐                      ‐             354,000
Advertising Revenues                                                     ‐                       ‐                       ‐                      ‐                      ‐                      ‐               22,121                 44,242                   69,128                91,249               116,135                138,256                165,907                647,037
Total Cash Inflows                                              318,000                          ‐                      ‐                30,000               118,000                        ‐              101,921                124,042              1,046,928                 171,049                275,735                297,856            1,423,907              3,907,437

Direct Costs                                                       20,000                  20,000                 20,000                 20,000                 20,000                 20,000                 99,800                 99,800                   99,800                99,800               179,600                179,600                153,000             1,031,400
Minimum MSPG Lease Payments                                              ‐                       ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Office Services                                                      1,030                   1,030                  1,030                  1,030                  1,030                  1,030                  1,030                  1,030                    1,030                 1,030                  1,030                  1,030                  1,030                13,390
Payroll & Taxes                                                          ‐              114,320                          ‐             114,320                         ‐             114,320                         ‐             114,320                          ‐             114,320                         ‐             114,320                         ‐             685,920
Rent                                                            371,000                          ‐                       ‐                      ‐             371,000                         ‐                      ‐                      ‐                       ‐             371,000                         ‐                      ‐                      ‐          1,113,000
Communications & Advertising                                         6,000                   6,000                  6,000                  6,000                  6,000                  6,000                  6,000                  6,000                    6,000                 6,000                  6,000                  6,000                  6,000                78,000
Office & Other                                                     26,925                  26,925                 26,925                 26,925                 26,925                 27,725                 26,925                 26,925                   26,925                26,925                 26,925                 26,925                 26,925               350,825
Trailer GPS Costs                                                  24,550                  24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                   24,550                24,550                 24,550                 24,550                 24,550               319,150
Travel                                                               2,250                   2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                    2,250                 2,250                  2,250                  2,250                  2,250                29,250
Telephone                                                            4,000                   4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                    4,000                 4,000                  4,000                  4,000                  4,000                52,000
Utilities                                                            6,825                 21,825                   6,825                  6,825                  6,825                  6,825                  6,825                  6,825                    6,825                 6,825                  6,825                  6,825                  6,825              103,725
Insurance                                                       513,508                          ‐                       ‐                      ‐               13,200                        ‐                      ‐               10,403                108,093                  13,200                        ‐                      ‐             214,019                872,423
Towing & Hauling                                                         ‐                       ‐                       ‐             150,000                         ‐             150,000                         ‐             150,000                          ‐             150,000                         ‐             150,000                         ‐             750,000
  Subtotal Operations                                           976,088                 220,900                   91,580               355,900                475,780                356,700                171,380                446,103                 279,473                819,900                251,180                515,500                438,599            5,399,083

Vehicle/Forklift Payments                                          22,467                        ‐                       ‐               22,467                        ‐                      ‐                      ‐               22,467                         ‐                      ‐                      ‐               22,467                        ‐               89,868
Other Taxes (NV)                                                        750                     750                     750                    750                    750                    750                    750                    750                     750                    750                    750                    750                    750                9,750
Income Tax Payments                                                      ‐                       ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                       ‐                      ‐                      ‐                     800                     ‐                     800
Sales & Use Tax Payments                                                 ‐                       ‐                       ‐               10,000                        ‐                      ‐                      ‐                      ‐                 10,000                       ‐                      ‐                      ‐               10,000                 30,000
Contingency                                                        95,385                  95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                   95,385                95,385                 95,385                 95,385                 95,380            1,240,000
  Subtotal NonOperations                                        118,602                   96,135                  96,135               128,602                  96,135                 96,135                 96,135               118,602                 106,135                  96,135                 96,135               119,402                106,130            1,370,418

Real Estate LLC's Operations                                       20,000              20,000             20,000                         20,000                 20,000                 20,000                 20,000                 20,000              20,000                     20,000                 20,000                 20,000                 20,000               260,000

Total Cash Outflows                                          1,114,690           337,035           207,715                             504,502                591,915                472,835                287,515                584,705           405,608                      936,035                367,315                654,902                564,729            7,029,501

Subtotal Change in Cash                                        (796,690)          (337,035)         (207,715)        (474,502)        (473,915)        (472,835)        (185,594)        (460,663)           641,320                                                            (764,986)          (91,580)        (357,046)          859,178                            (3,122,064)

Bankrutcy Related Costs
US Trustee Fees                                                          ‐                       ‐                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                       ‐                      ‐                      ‐                      ‐               49,598                 49,598
CRO/GlassRatner                                                          ‐                       ‐                       ‐                      ‐             216,000                         ‐                      ‐                      ‐                       ‐             216,000                         ‐                      ‐                      ‐             432,000
Skadden, Arps, Slate, Meagher & Flom LLP                                 ‐                       ‐                       ‐                      ‐             315,000                         ‐                      ‐                      ‐                       ‐             315,000                         ‐                      ‐                      ‐             630,000
Clark Hill PLLC                                                          ‐                       ‐                       ‐                      ‐             125,000                         ‐                      ‐                      ‐                       ‐             125,000                         ‐                      ‐                      ‐             250,000
Independent Director                                               12,500                        ‐                       ‐                      ‐               12,500                        ‐                      ‐                      ‐                       ‐               12,500                        ‐                      ‐                      ‐               37,500
Claims/Noticing Agent                                                    ‐                       ‐                       ‐                      ‐               15,000                        ‐                      ‐                      ‐                       ‐               15,000                        ‐                      ‐                      ‐               30,000
Creditors Committee                                                      ‐                       ‐                       ‐                      ‐               45,000                        ‐                      ‐                      ‐                       ‐               45,000                        ‐                      ‐                      ‐               90,000
  Subtotal                                                        12,500                         ‐                      ‐                      ‐              728,500                        ‐                      ‐                      ‐                       ‐              728,500                        ‐                      ‐                49,598           1,519,098

DIP Lender
Receipt of Cash                                              3,000,000                    ‐                              ‐                      ‐          1,500,000                          ‐                      ‐                      ‐           1,500,000                          ‐                      ‐                      ‐                      ‐          6,000,000
Interest Payments                                                        ‐                    ‐                          ‐                      ‐               30,000                        ‐                      ‐                      ‐                 45,000                       ‐                      ‐                      ‐               60,000               135,000

Beginning Cash                                                           ‐        2,190,810        1,853,775                        1,646,060              1,171,558              1,439,143                 966,308                780,714           320,051                   2,416,371                 922,885                831,304                474,258                         ‐
Ending Cash                                                  2,190,810        1,853,775       1,646,060                            1,171,558              1,439,143                  966,308                780,714                320,051        2,416,371                       922,885                831,304                474,258            1,223,838              1,223,838

DIP Lender Balance                                           3,000,000        3,000,000        3,000,000                            3,000,000              4,500,000              4,500,000              4,500,000              4,500,000        6,000,000                     6,000,000              6,000,000              6,000,000              6,000,000




GlassRatner Adviory & Capital Group, LLC                                                                                                                                                                                                                                                                                                                                                    Consolidated DC Solar
                                                                              Case 19-50102-btb                                                   Doc 39                    Entered 02/06/19 10:03:02                                                                 Page 5 of 7


DC Solar et al                                         FINAL ‐ AMENDED
13‐Week Projected Cash Flows                           Case # 19‐50130

DC Solar Solutions, Inc.                        #            1                      2                      3                      4                      5                      6                      7                      8                       9                    10                     11                     12                     13                    Totals
Cash Budget                                 Wk Start     2/4/2019               2/11/2019              2/18/2019              2/25/2019              3/4/2019               3/11/2019              3/18/2019              3/25/2019               4/1/2019              4/8/2019               4/15/2019              4/22/2019              4/29/2019               2/4/2019
                                            Wk End       2/10/2019              2/17/2019              2/24/2019              3/3/2019               3/10/2019              3/17/2019              3/24/2019              3/31/2019               4/7/2019              4/14/2019              4/21/2019              4/28/2019              5/5/2019                5/5/2019

MSPG Operating Lease Income                                              ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Equipment Sales                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Note Payments                                                            ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
RE  Sublease Income                                                30,000                       ‐                      ‐                30,000                       ‐                      ‐                      ‐                      ‐                30,000                       ‐                      ‐                      ‐                      ‐                90,000
Management Fees                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Advertising Revenues                                                     ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Total Cash Inflows                                                 30,000                       ‐                      ‐                30,000                       ‐                      ‐                      ‐                      ‐                30,000                       ‐                      ‐                      ‐                      ‐                90,000

Direct Costs                                                       20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000                 20,000               260,000
Minimum MSPG Lease Payments                                              ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Office Services                                                         565                    565                    565                    565                    565                    565                    565                    565                    565                    565                    565                    565                    565                 7,345
Payroll & Taxes                                                          ‐                64,700                       ‐                64,700                       ‐                64,700                       ‐                64,700                       ‐                64,700                       ‐                64,700                       ‐              388,200
Rent                                                             365,000                        ‐                      ‐                      ‐              365,000                        ‐                      ‐                      ‐                      ‐              365,000                        ‐                      ‐                      ‐           1,095,000
Communications & Advertising                                         2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                  2,000                26,000
Office & Other                                                     24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625                 24,625               320,125
Trailer GPS Costs
Travel                                                               2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                  2,250                29,250
Telephone                                                            4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                52,000
Utilities                                                            6,825                21,825                   6,825                  6,825                  6,825                  6,825                  6,825                  6,825                  6,825                  6,825                  6,825                  6,825                  6,825              103,725
Insurance                                                        123,725                        ‐                      ‐                      ‐                13,200                       ‐                      ‐                      ‐                97,325                 13,200                       ‐                      ‐              130,208                377,658
Towing & Hauling
  Subtotal Operations                                            548,990           139,965             60,265           124,965           438,465           124,965             60,265           124,965           157,590           503,165             60,265           124,965           190,473        2,659,303

Vehicle/Forklift Payments                                          22,467                       ‐                      ‐                22,467                       ‐                      ‐                      ‐                22,467                       ‐                      ‐                      ‐                22,467                       ‐                89,868
Other ‐ Taxes (NV)                                                      750                    750                    750                    750                    750                    750                    750                    750                    750                    750                    750                    750                    750                 9,750
Income Tax Payments                                                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Sales & Use Tax Payments                                                 ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Contingency                                                        95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385                 95,385               115,380             1,260,000
  Subtotal NonOperations                                         118,602                  96,135                 96,135               118,602                  96,135                 96,135                 96,135               118,602                  96,135                 96,135                 96,135               118,602                116,130             1,359,618

Total Cash Outflows                                              667,592           236,100           156,400           243,567           534,600           221,100           156,400           243,567           253,725           599,300           156,400           243,567           306,603        4,018,921

Subtotal Change in Cash                                         (637,592)          (236,100)          (156,400)          (213,567)          (534,600)          (221,100)          (156,400)          (243,567)          (223,725)          (599,300)          (156,400)          (243,567)          (306,603)      (3,928,921)

Bankrutcy Related Costs
US Trustee Fees                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                24,593                 24,593
CRO/GlassRatner                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Skadden, Arps, Slate, Meagher & Flom LLP                                 ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Clark Hill PLLC                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Independent Director                                                     ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Claims/Noticing Agent                                                    ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Creditors Committee                                                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
  Subtotal                                                               ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                24,593                 24,593

DIP Lender
Receipt of Cash                                                          ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Interest Payments                                                        ‐                      ‐                      ‐                      ‐                      ‐                                             ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐

Beginning Cash                                                           ‐          (637,592)          (873,692)      (1,030,092)      (1,243,659)      (1,778,259)      (1,999,359)      (2,155,759)      (2,399,326)      (2,623,051)      (3,222,351)      (3,378,751)      (3,622,318)                   ‐
Ending Cash                                                     (637,592)          (873,692)     (1,030,092)     (1,243,659)     (1,778,259)     (1,999,359)     (2,155,759)     (2,399,326)      (2,623,051)     (3,222,351)     (3,378,751)     (3,622,318)     (3,953,514)     (3,953,514)

DIP Lender Balance                                                       ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐




GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                                                                                                                                                               DC Solar Solutions, Inc
                                                                             Case 19-50102-btb                                                   Doc 39                     Entered 02/06/19 10:03:02                                                                Page 6 of 7


DC Solar et al                                        FINAL ‐ AMENDED
13‐Week Projected Cash Flows                          Case # 19‐50131

DC Solar Distribution, Inc.                    #            1                      2                      3                      4                      5                      6                      7                      8                       9                    10                     11                     12                     13                    Totals
Cash Budget                                Wk Start     2/4/2019               2/11/2019              2/18/2019              2/25/2019              3/4/2019               3/11/2019              3/18/2019              3/25/2019               4/1/2019              4/8/2019               4/15/2019              4/22/2019              4/29/2019               2/4/2019
                                           Wk End       2/10/2019              2/17/2019              2/24/2019              3/3/2019               3/10/2019              3/17/2019              3/24/2019              3/31/2019               4/7/2019              4/14/2019              4/21/2019              4/28/2019              5/5/2019                5/5/2019

MSPG Operating Lease Income                                     170,000                        ‐                      ‐                      ‐                      ‐                      ‐                79,800                 79,800               829,800                  79,800               159,600                159,600             1,258,000              2,816,400
Equipment Sales                                                         ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Note Payments                                                           ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
RE  Sublease Income                                                     ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Management Fees                                                 118,000                        ‐                      ‐                      ‐              118,000                        ‐                      ‐                      ‐              118,000                        ‐                      ‐                      ‐                      ‐              354,000
Advertising Revenues                                                    ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Total Cash Inflows                                              288,000                        ‐                      ‐                      ‐              118,000                        ‐                79,800                 79,800               947,800                  79,800               159,600                159,600             1,258,000              3,170,400

Direct Costs                                                            ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Minimum MSPG Lease Payments                                             ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Office Services                                                        465                    465                    465                    465                    465                    465                    465                    465                    465                    465                    465                    465                    465                 6,045
Payroll & Taxes                                                         ‐                37,120                       ‐                37,120                       ‐                37,120                       ‐                37,120                       ‐                37,120                       ‐                37,120                       ‐              222,720
Rent                                                                6,000                      ‐                      ‐                      ‐                  6,000                      ‐                      ‐                      ‐                      ‐                  6,000                      ‐                      ‐                      ‐                18,000
Communications & Advertising                                        4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                  4,000                52,000
Office & Other                                                      2,300                  2,300                  2,300                  2,300                  2,300                  3,100                  2,300                  2,300                  2,300                  2,300                  2,300                  2,300                  2,300                30,700
Trailer GPS Costs                                                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550                 24,550               319,150
Travel                                                                  ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Telephone                                                               ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Utilities                                                               ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Insurance                                                       389,783                        ‐                      ‐                      ‐                      ‐                      ‐                      ‐                10,403                 10,768                       ‐                      ‐                      ‐                83,811               494,765
Towing & Hauling                                                        ‐                      ‐                      ‐              150,000                        ‐              150,000                        ‐              150,000                        ‐              150,000                        ‐              150,000                        ‐              750,000
  Subtotal Operations                                           427,098                  68,435                 31,315               218,435                  37,315               219,235                  31,315               228,838                  42,083               224,435                  31,315               218,435                115,126             1,893,380

Vehicle/Forklift Payments                                               ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Other Taxes                                                             ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Income Tax Payments                                                     ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                     800                     ‐                     800
Sales & Use Tax Payments                                                ‐                      ‐                      ‐                10,000                       ‐                      ‐                      ‐                      ‐                10,000                       ‐                      ‐                      ‐                10,000                 30,000
Contingency                                                             ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
  Subtotal NonOperations                                                ‐                      ‐                      ‐                10,000                       ‐                      ‐                      ‐                      ‐                10,000                       ‐                      ‐                     800               10,000                 30,800

Total Cash Outflows                                             427,098             68,435             31,315           228,435             37,315           219,235             31,315           228,838             52,083           224,435             31,315           219,235           125,126        1,924,180

Net Change in Cash                                             (139,098)            (68,435)            (31,315)          (228,435)             80,685          (219,235)             48,485          (149,038)           895,717          (144,635)           128,285            (59,635)        1,132,874        1,246,220

Bankrutcy Related Costs
US Trustee Fees                                                         ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                12,720                 12,720
CRO/GlassRatner                                                         ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Skadden, Arps, Slate, Meagher & Flom LLP                                ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Clark Hill PLLC                                                         ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Independent Director                                                    ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Claims/Noticing Agent                                                   ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
Creditors Committee                                                     ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
  Subtotal                                                              ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                12,720                 12,720

DIP Lender
Receipt of Cash                                                         ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐
                                                                                                                                                                                                                                                                                                                             ‐                              ‐
Interest Payments                                                       ‐                      ‐                      ‐                      ‐                      ‐                                             ‐                      ‐                      ‐                      ‐                      ‐                      ‐
                                                                                                                                                                                                                                                                                                                             ‐                              ‐
                                                                                                                                                                                                                                                                                                                             ‐
Beginning Cash                                                          ‐          (139,098)          (207,533)          (238,848)          (467,283)          (386,598)          (605,833)          (557,348)          (706,386)           189,331             44,696           172,981           113,346                   ‐
Ending Cash                                                    (139,098)          (207,533)         (238,848)         (467,283)         (386,598)         (605,833)         (557,348)         (706,386)           189,331            44,696          172,981          113,346       1,233,500       1,233,500

DIP Lender Balance                                                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐                      ‐




GlassRatner Adviory & Capital Group, LLC                                                                                                                                                                                                                                                                                                                                       DC Solar Distribution, Inc.
                                                                             Case 19-50102-btb                                                  Doc 39                   Entered 02/06/19 10:03:02                                                             Page 7 of 7


DC Solar et al                              FINAL ‐ AMENDED
13‐Week Projected Cash Flows                Case # 19‐xxxxx

DC Solar Freedom, Inc.                          #            1                     2                      3                     4                      5                     6                     7                     8                      9                   10                    11                    12                    13                   Totals
Cash Budget                                 Wk Start     2/4/2019              2/11/2019              2/18/2019             2/25/2019              3/4/2019              3/11/2019             3/18/2019             3/25/2019              4/1/2019             4/8/2019              4/15/2019             4/22/2019             4/29/2019              2/4/2019
                                            Wk End       2/10/2019             2/17/2019              2/24/2019             3/3/2019               3/10/2019             3/17/2019             3/24/2019             3/31/2019              4/7/2019             4/14/2019             4/21/2019             4/28/2019             5/5/2019               5/5/2019

MSPG Operating Lease Income                                              ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Equipment Sales                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Note Payments                                                            ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
RE  Sublease Income                                                      ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Management Fees                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Advertising Revenues                                                     ‐                     ‐                      ‐                     ‐                      ‐                     ‐               22,121                44,242                69,128                91,249              116,135               138,256               165,907               647,037
Total Cash Inflows                                                       ‐                     ‐                      ‐                     ‐                      ‐                     ‐               22,121                44,242                69,128                91,249              116,135               138,256               165,907               647,037

Direct Costs                                                             ‐                     ‐                      ‐                     ‐                      ‐                     ‐               79,800                79,800                79,800                79,800              159,600               159,600               133,000               771,400
Minimum MSPG Lease Payments                                              ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Office Services                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Payroll & Taxes                                                          ‐               12,500                       ‐               12,500                       ‐               12,500                      ‐               12,500                      ‐               12,500                      ‐               12,500                      ‐               75,000
Rent                                                                     ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Communications & Advertising                                             ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Office & Other                                                           ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Trailer GPS Costs                                                        ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Travel                                                                   ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Telephone                                                                ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Utilities                                                                ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Insurance                                                                ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Towing & Hauling                                                         ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
  Subtotal Operations                                                    ‐               12,500                       ‐               12,500                       ‐               12,500                79,800                92,300                79,800                92,300              159,600               172,100               133,000               846,400

Vehicle/Forklift Payments                                                ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Other Taxes                                                              ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Income Tax Payments                                                      ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Sales & Use Tax Payments                                                 ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Contingency                                                              ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
  Subtotal NonOperations                                                 ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐

Total Cash Outflows                                                      ‐               12,500                   ‐                   12,500                   ‐                   12,500             79,800             92,300             79,800             92,300           159,600           172,100           133,000           846,400

Net Change in Cash                                                       ‐              (12,500)                   ‐                 (12,500)                   ‐                 (12,500)            (57,679)            (48,058)            (10,672)              (1,051)            (43,465)            (33,844)             32,907          (199,363)

Bankrutcy Related Costs
US Trustee Fees                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                 4,875                 4,875
CRO/GlassRatner                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Skadden, Arps, Slate, Meagher & Flom LLP                                 ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Clark Hill PLLC                                                          ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Independent Director                                                     ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Claims/Noticing Agent                                                    ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
Creditors Committee                                                      ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
  Subtotal                                                               ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                 4,875                 4,875

DIP Lender
Receipt of Cash                                                          ‐                     ‐                      ‐                     ‐                      ‐                                           ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
                                                                                                                                                                                                                                                                                                                                          ‐
Interest Payments                                                        ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐
                                                                                                                                                                                                                                                                                                                                          ‐
                                                                                                                                                                                                                                                                                                                                          ‐
Beginning Cash                                                           ‐                     ‐            (12,500)            (12,500)            (25,000)            (25,000)            (37,500)            (95,179)          (143,237)          (153,909)          (154,960)          (198,426)          (232,270)                   ‐
Ending Cash                                                              ‐              (12,500)           (12,500)           (25,000)           (25,000)           (37,500)           (95,179)         (143,237)          (153,909)         (154,960)         (198,426)         (232,270)         (204,238)         (204,238)

DIP Lender Balance                                                       ‐                     ‐                      ‐                     ‐                      ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐                     ‐




GlassRatner Advisory & Capital Group, LLC                                                                                                                                                                                                                                                                                                                                    DC Solar Freedom, Inc.
